DETAILED ACTION
Notices 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission of materials in patent application number 16/758,069 is acknowledged. As noted throughout the below action, there are significant formal and statutory deficiencies in the claims and disclosure. The Examiner has performed a search and examination insofar as is possible in the interest of compact prosecution. Applicant is encouraged to redraft or submit new claims which comply with the formal (37 CFR 1.75, see MPEP 608.01(i),(j),(m),(n)) and statutory requirements (35 USC §101, 112, 102, 103).  Applicant is also reminded that any corrective amendments must be free from new matter.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/21 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 remain for examination.
Drawings
The drawings dated 4/22/20 are acknowledged. They are not acceptable. The below list of deficiencies is as comprehensive as possible, but all issues may not be noted.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the below informalities. Applicant is advised to employ the  The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because:
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The line quality is very poor throughout. The lines are blurred, it is difficult to distinguish the different elements illustrated, the dimensions and text are not legible, and some elements are so faint as to be nearly impossible to see. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional 
All drawings include excessive text. Notwithstanding the poor line quality as discussed above, legends should contain as few words as possible (37 CFR 1.84(o).
Figure 3 is unclear. The brief description claims that it is a cross section, but  the plane upon which a sectional view is taken has not been indicated on the view from which the section is cut by a broken line. There are no Arabic or Roman numerals corresponding to the view number of the sectional view, and there are no arrows to indicate the direction of sight.
The sheets labeled “Figure 6” and “Figure 6 (continued)”, showing figures 6A, 6B, and 6C, is not proper. See 37 CFR 1.84(h). 
The quality of figures 7, 8, and 9 is so poor as to be incomprehensible.  Additionally, each view should be labeled as Figure 7a, Figure 7b, and so on. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water feature in combination with the scupper and planar water baffle (cl. 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 11 and 12 are black and white photos. Line drawings are required. If a color photograph is the only practical medium by which to illustrate the invention, a petition under 37 CFR 1.84(a)(2)  is required. Notwithstanding this, each view must be labeled Figure 11A, Figure 11B, and so on. 
It is further unclear if figure 11 constitutes prior art. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: R1, R2, R3, R4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dam for a Zero-Edge Pool.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. It is not proper to reference a figure in an abstract and it is not proper to reference prior art in an abstract. 
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 3-10 are objected to for failing to maintain consistent preambles.  Claims 1 and 2 are directed to an “apparatus for water shaping” while claims 3-10 are directed to a “water feature.”
Claims 1 - 10 are objected to for informal language, including repeated use of possessives, such as “its.” 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Owing to the extensive nature of the deficiencies, the below list is representative of some of the indefiniteness issues, but it is not exhaustive.  There are numerous issues with antecedent basis. The preambles are inconsistent. As noted above, applicant is encouraged to submitted new or amended claims that comply with the statutory and formal requirements. 
Regarding claim 1:
In section a)
“Unique” as recited in line 1 is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “unique” can vary from one person to the next.
In line 1, there is a lack of antecedent basis for “the front of a ledge.” 
In line 3, there is a lack of antecedent basis for “the foundation.” 
In line 3, “distinctive” is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “distinctive” can vary from one person to the next.
In line 3, it is not clear what “related parts” are. It is unclear what this limitation includes or excludes. 
In lines 2-3, applicant recites “it can serve as a mounting location for waterline finish  material as well as serving as the foundation and support for a distinctive mounting plate.”  “It” is ambiguous to whether or not applicant is referring to the dam or the ledge. In either case, the claim is indefinite since it is not accurate. If applicant is referring to the dam, then the limitations pertaining to the mounting plate are not accurate, since the mounting plate is mounted to the ledge on the shell (see fig. 3b). If applicant is referring to the ledge, then the limitations pertaining to the waterline finish material are inaccurate, since they are mounted on the dam. 
In line 4, there is a lack of antecedent basis for “the dam element.” 
In line 5, “the enclosed trough” lacks antecedent basis and the recitation of “the invention” is indefinite, since a claim necessarily defines the metes and bounds of the invention, and is unclear how this limitation further defines the claim. It is noted that this limitation appears in several other claims and all instances thereof are indefinite. 
In section b)
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Applicant has made reference to figures in the instant application and to issued US patents. It is not possible to know what portions of the referenced figures and references patent applications applicant is attempting to claim. It is also not proper to claim subject matter that is not applicant’s own invention. 
In lines 1 and 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 3, “pleasing” is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “pleasing” can vary from one person to the next.
In line 3, it is not clear what it means to describe a sheetfall appearance as “analogous” to some other water flow shape (e.g. “that”.) 
In line 4, there is a lack of antecedent basis for “the linear scupper.”
In line 4, it is not clear if “a baffle” is the same baffle which is referenced in line 2 or some different baffle. 
Section c) is indefinite since it incorporates all of the limitations of both a) and c). 
Regarding claim 2:
In line 2, “suitably” is indefinite since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “suitable” can vary from one person to the next.
In line 3, “distinctive” is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “distinctive” can vary from one person to the next.
In line 3, “a baffled water scupper” is ambiguous as to whether or not applicant is referring to the structures referenced in section b) of claim 1 or some other baffled water scupper.
Regarding claim 3:
 In line 3, “suitable” is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “suitable” can vary from one person to the next.
In line 3, it is unclear if “spaced rebar pins” are the same rebar pins as set forth in claim 2 or some other rebar pins.
In line 3, there is a lack of antecedent basis for “the pool edge.” 
Regarding claim 4:
There is a lack of antecedent basis for “the ledge of [the] shell” in line 3. 
Regarding claim 5:
It is unclear if “a waterline finish material” in line 1 is the same waterline finish material which is recited in claim 1. 
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. “Such as the illustrated planar granite member” fails point out what is included or excluded. 
There is a lack of antecedent basis for “the top of said member” and “the weir” in line 3. 
Regarding claim 6:
In lines 1 and 2, “all three outward surfaces” is indefinite since the dam is a triangular prism with at least five outward surfaces and it is unclear to which applicant is referring. 
In line 3, “strong” is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “strong” can vary from one person to the next.
In line 3, “appropriate” is indefinite, since it is a relative term which is not defined by the claim or specification and the ordinary artisan cannot be reasonably applied of the claim scope. What is considered “appropriate” can vary from one person to the next.
“These elements of the invention” is indefinite because it is unclear what elements applicant is referring to. 
Regarding claim 7, “the invention and associated elements” are indefinite for the reasons noted above. 
Regarding claim 8, It is unclear what “its upper surface” is in reference to. If the coping material is on top of the mounting plate, it cannot be even with the mounting plates upper surface, since the coping material will have a depth,  no matter how slight, which will elevate it above the upper surface of the plate.
Regarding claim 9, “dam” and “mounting plate” are indefinite, since it is unclear if applicant is referring to the dam and mounting plate set forth in claim 1, or additional dams and mounting plates. 
Regarding claim 10:
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Applicant has made reference to figures in the instant application and to issued US patents. It is not possible to know what portions of the referenced figures and references patent applications applicant is attempting to claim. It is also not proper to claim subject matter that is not applicant’s own invention. 
In line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Any remaining claims are indefinite insofar as they depend from rejected base claims. In view of the extensive deficiencies, these claims are examined as best understood.  The lack of a prior art rejection for any claim or claim limitation should not be construed as an indication of allowable subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Bastianini (EP 1,767,728).
Regarding claim 1, Bastianini discloses an apparatus for water shaping including zero edge pools and ‘related systems’ comprising: a ‘unique’ dam (6) designed to dimensionally occupy the front of a ledge formed in a shell, such that it can serve as a mounting location of water line finishing material and a foundation for a ‘distinctive mounting plate’ and ‘related parts’ that serve, in conjunction with the dam element, as a means of support for coping surface materials (17), and otherwise help to define the enclosed trough (3).  Note that the structures illustrated in figure 2 of Bastianni are fully capable of performing this function. 
Regarding claim 9, Bastianini shows the mounting plate and the dam, see annotated figure below. 

    PNG
    media_image1.png
    609
    1072
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Bastianini, as applied to claim 1, in view of Maiuccoro (US 2014/0123590). 
Regarding claim 2, Bastianini shows all of the instant invention as discussed above, and further provides a ‘cut-out’ (note boundaries of ledge above) and the placement of suitable fasteners to be used for anchoring the distinctive dam element. See the annotated figure above
Bastianini however is silent as to the cutout being six inches deep and eight inches wide. However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (MPEP 2144.05(III)). Therefore, one of ordinary skill in the art would expect the cut out of Bastianini to perform equally well as applicant' s. It would have been obvious to have modified the device of Bastianini to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Bastianini does not show that there are a plurality of spaced rebar pins, instead showing a fastener. Attention is turned to Maiuccoro, which teaches that it is known to use spaced rebar pins (para. [0037], fig. 2) to anchor structures in a pool. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the fasteners for rebar pins, since rebar is commonly used to strengthen and fasten items into or on cement/concrete. Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Claims 3 - 5 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Bastianini and Maiuccoro, as applied to claim 2, in view of DE 202007011566 (hereinafter DE ‘566) and Applicant Admitted Prior Art (hereinafter AAPA).
Regarding claim 3, Bastianini shows all of the instant invention as discussed above, and further shows that the dam is an elongate element (para. [0022]) with a cross section that forms a right-triangle (see annotated figure above). 
Bastianini however does not show socket in the dam for mounting to the rebar pins. Attention is turned to DE ‘566 which teaches a similar dam element (8) having sockets (26) which receive fasteners (28) in a ledge (36) of a pool.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a bottom face and sockets in the dam of Bastianini for easy attachment to the rebar pins. 
Bastianini does not show that a flat upright side of the dam faces the pool edge. Attention is turned to AAPA, figure 2, which teaches a similar dam for a pool, wherein the dam has a cross section which is an right triangle and which has the flat upright side position towards the pool edge.  It would have been obvious to one having ordinary skill in the at the time of effective filing to have reshaped and reoriented the dam of Bastianini so that it is a right triangle with the upright side positioned toward the pool edge in order to provide a sloping spill way along the hypotenuse for overflowing water instead of the flat surfaces illustrated. 

    PNG
    media_image2.png
    294
    495
    media_image2.png
    Greyscale

Regarding claim 4, Bastianini as modified shows all of the instant invention as discussed above, and further provides a waterproofing membrane/material (20) is installed over the tam, down through the trough, and then up onto a rear high point of the ledge of the shell. See annotated figure above. 
Regarding claim 5, Bastianini as modified shows all of the instant invention as discussed above, and under the proposed modification with AAPA, a static water level is created  which forms a weir (top of 6) over which water spills into the trough via a slot (16, Bastianini; 3 AAPA). But the combination does not explicitly provide that the waterline finish material is what forms the top of the weir. Attention is again turned to DE ‘566 which teaches that it is known to use a waterline finish material (22) to form the weir (top of 8) over which water spills into the trough. It would have been obvious to have included waterline finish materials to the top of the dam for an enhanced, decorative, built in appearance for the pool. 
Claims 6 - 8 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Bastianini, Maiuccoro, DE ‘566, and AAPA, as applied to claim 5, in view of Koren et al. (US 6,367,100 hereinafter Koren).
Regarding claim 6,  Bastianini as modified shows all of the instant invention as discussed above, but does not show routed grooves on the outward surfaces of the dam which are capable of forming bond with adhesive or sealants when installed. Attention is turned to Koren which teaches that it is known to include routed grooves (24) on the outward sides (fig. 3) of a pool attachment (2) for firm attachment to the pool shell structure (see figs. 7 and 8).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided routed grooves on the dam of Bastianini as modified so that it can be firmly attached to the pool shell. 
Regarding claims 7 and 8, Bastianini as modified shows all of the instant invention as discussed above, and further provides that the mounting plate is attached to the high-point of the ledge, but does not show that it spans the trough and does not show the particulars of the coping material. Attention is turned to AAPA, which teaches that it is known to span the trough with a mounting plate from a high point of the ledge to the dam (see figure 2, mounting plate labeled). The coping material is mounted on the plate such that it is even with the top of the waterline finish material. It would have been obvious to have used a cantilevered mounting plate like that taught by AAPA, so that solid coping material instead of grated coping material can be used. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bishop (US 3,546,719) and Spaulding (US 3,813,705) show swimming pool gutters having attachable dams which are similar to the instant invention and showing the general state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIN DEERY/Primary Examiner, Art Unit 3754